Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 22, 2021

The Court of Appeals hereby passes the following order:

A21A1476, A21A1477, A21A1633, A21A1634. LEVENTHAL v. CHOATE
    CONSTRUCTION COMPANY.

      In the above-referenced appeals, Appellant Scott L. Leventhal has filed a
Notice of Bankruptcy and Suggestion of Automatic Stay pursuant to 11 U.S.C. § 362.
This Court is constitutionally required to dispose of every case at the term of court
for which it is entered on the court’s docket for hearing or at the next term of court.
See Ga. Const. of 1983, Art. VI, Sec. IX, Par. II. Accordingly, this Court does not
have the power to stay a case. We therefore remand these cases to the trial court until
the stay of proceedings is lifted. See Boardman v. Brenninkmeijer, 328 Ga. App. 882,
882-883 (763 SE2d 267) (2014). At that time, Leventhal may re-institute the appeals
by filing new Notices of Appeal in the trial court within 30 days of the date of the
entry of the order in the bankruptcy court lifting the stay.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/22/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.